         Case 2:19-cv-00922-RDP Document 21 Filed 02/05/20 Page 1 of 11                                  FILED
                                                                                                2020 Feb-05 AM 09:49
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION
 JOHN SHIELDS,                                       }
                                                     }
         Plaintiff,                                  }
                                                     }
 v.                                                  }    Case No.: 2:19-CV-00922-RDP
                                                     }
 CITY OF LEEDS,                                      }
                                                     }
         Defendant.                                  }


                                  MEMORANDUM OPINION

        This case is before the court on Defendant’s Motion to Dismiss, pursuant to Federal Rule

of Civil Procedure 12(b)(6), for failure to state a claim upon which relief can be granted. (Doc. #

8). The matter has been fully briefed (see Docs. # 8, 11, 12) and is ripe for review. After careful

review, and for the reasons discussed below, Defendant’s Motion (see Doc. # 8) is due to be denied.

I.      Background

        This is an employment discrimination case wherein Plaintiff John Shields alleges race

discrimination and retaliation against the City of Leeds Police Department. (Doc. # 16). Plaintiff

is a 35-year old African-American male. (Id. ¶ 11). Plaintiff began his employment with the City

of Leeds Police Department on September 21, 2010. (Doc. # 1 at 3, ¶ 13). He initially started out

as a police officer but was promoted in June 2016 to the position of detective. (Id. ¶¶ 13-14). On

July 19, 2018, Plaintiff began investigating allegations of a citizen impersonating a police officer.

(Id. ¶ 16).

        Plaintiff uncovered that on July 11, 2018, the Leeds Temporary Public Safety Director, Jim

Atkinson, a Caucasian male, was impersonating a police officer and made an unauthorized traffic

stop of George Pasvantis while using a City of Leeds vehicle equipped with blue lights and a siren.
         Case 2:19-cv-00922-RDP Document 21 Filed 02/05/20 Page 2 of 11



(Id. ¶ 17). Atkinson’s Alabama Peace Officer Standards and Training (“APOST”) credentials had

lapsed at the time he made this traffic stop. (Id.). Plaintiff also discovered that at the same time

Atkinson stopped Pasvantis, the Mayor of the City of Leeds, David Miller (a Caucasian male),

Atkinson, and Pasvantis were all involved in an ongoing personal dispute. (Id.).

       On July 31, 2018, Plaintiff presented his investigation and findings to the Jefferson County

District Attorney’s Office (“JCDA”) for screening. (Id. ¶ 18). The JCDA’s Office asked Atkinson

for his APOST credentials. He did not comply with that request. (Id.). Consequently, “no warrant

was ever obtained against Pasvantis regarding the July 11, 2018 traffic stop.” (Id.).

       On August 14, 2018, Lieutenant Jeff Loebler, a Caucasian male, notified Plaintiff that he

was scheduled to have a “determination hearing” that day with Mr. Atkinson at 1300 hours. (Id. ¶

19). The determination hearing was “supposedly in response to a citizen complaint regarding

Plaintiff’s investigation of a burglary.” (Id.). However, “[p]ursuant to [Personnel Board of

Jefferson County] rules and regulations, a determination hearing is considered disciplinary in

nature and must be convened by Police Department personnel.” (Id.). Atkinson was not employed

by the police department at that time. (Id.).

       As a result of the determination hearing, Plaintiff was “demoted from a detective . . . to a

patrol officer, thereby losing five (5) percent pay and a take home vehicle.” (Id. ¶ 20). Plaintiff

contends that a similarly-situated Caucasian male detective, Jordan Campbell, also had been the

subject of a citizen complaint against him, but had not been demoted or otherwise disciplined. (Id.

¶ 21). On August 24, 2018, Plaintiff filed a Charge with the Equal Employment Opportunity Office

(“EEOC”) claiming race discrimination and retaliation. (Id. ¶ 22). The charge referenced the

Atkinson investigation, determination hearing, and discipline administered. (Id.).

       On September 11, 2018, Plaintiff was informed he was to have another determination



                                                 2
            Case 2:19-cv-00922-RDP Document 21 Filed 02/05/20 Page 3 of 11



hearing on September 14, 2018.1 (Id. ¶ 23). During the determination hearing, Mayor Miller

informed everyone present that “an outside investigator would be brought in to investigate the

incident that was the subject of the determination hearing.” (Id.). Plaintiff was not permitted to

testify at the hearing and his counsel was not permitted to speak on his behalf. (Id.). Also, during

the hearing, Mayor Miller stated he was aware of the EEOC Charge Plaintiff filed. (Id.).

Subsequently, Plaintiff claims that despite Mayor Miller’s earlier indication, no outside

investigator was brought in to investigate. (Id.).

        On September 27, 2018, Defendant and the EEOC investigator discussed scheduling a

mediation for Plaintiff’s Charge, which was then set for November 29, 2018. (Id. ¶ 24). As a result

of the September 14, 2018 determination hearing (the second determination hearing), on October

12, 2018, Plaintiff was suspended for four (4) days without pay and his authorization to do outside

work was revoked indefinitely (Id. ¶ 25). This action was taken after Plaintiff’s EEOC Charge was

set for mediation. (Id.).

        On October 18, 2018, Plaintiff “supplemented his pending EEOC charge and appealed his

suspension and the suspension of his ability to work off-duty jobs to the Personnel Board of

Jefferson County.” (Id. ¶ 26). After this appeal, Defendant attempted to reduce Plaintiff’s

suspension so that Plaintiff had no appeal rights under the rules of the Personnel Board of Jefferson

County. (Id. ¶ 27).

        On March 7, 2019, an appeal hearing took place, and the Hearing Officer ruled in favor of

Plaintiff, stating: “This Hearing Officer . . . recommends the City’s actions in regards to Shields’

suspension be REVERSED and charges set aside in this instance.” (Id. ¶ 28). The Hearing Officer

also recommended “that Shields receive any and all back pay and employee benefits to which he


        1
          “Appearing at this determination hearing was [Mayor] Miller, personnel representative Brad Watson, City
of Leeds attorneys, Plaintiff, and Plaintiff’s counsel.” (Doc. # 16 at ¶ 23).

                                                       3
         Case 2:19-cv-00922-RDP Document 21 Filed 02/05/20 Page 4 of 11



would have otherwise been entitled and enjoyed absent the suspension.” (Id.). On April 9, 2019,

the Personnel Board of Jefferson County upheld the Hearing Officer’s decision. (Id. ¶ 29).

       Plaintiff filed this lawsuit on June 14, 2019, exactly 90 days after receiving his Right to

Sue letter on March 14, 2019. (Doc. # 16-1). In Count One of his Amended Complaint, Plaintiff

alleges that Defendant (specifically, Atkinson and Mayor Miller) discriminated against him based

on his race in violation of Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights

Act of 1991. (Doc. # 16 at ¶ 49). In Count Two, Plaintiff alleges that Defendant retaliated against

him after he filed his Charge with the EEOC. (Id. ¶ 72).

II.    Standard of Review

       The Federal Rules of Civil Procedure require that a complaint provide “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

However, the complaint must include enough facts “to raise a right to relief above the speculative

level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Pleadings that contain nothing more

than “a formulaic recitation of the elements of a cause of action” do not meet Rule 8 standards,

nor do pleadings suffice that are based merely upon “labels and conclusions” or “naked

assertion[s]” without supporting factual allegations. Id. at 555, 557. In deciding a Rule 12(b)(6)

motion to dismiss, courts view the allegations in the complaint in the light most favorable to the

non-moving party. Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007).

       To survive a motion to dismiss, a complaint must “state a claim to relief that is plausible

on its face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although “[t]he

plausibility standard is not akin to a ‘probability requirement,’” the complaint must demonstrate



                                                 4
            Case 2:19-cv-00922-RDP Document 21 Filed 02/05/20 Page 5 of 11



“more than a sheer possibility that a defendant has acted unlawfully.” Id. A plausible claim for

relief requires “enough fact[s] to raise a reasonable expectation that discovery will reveal

evidence” to support the claim. Twombly, 550 U.S. at 556.

        In considering a motion to dismiss, a court should “1) eliminate any allegations in the

complaint that are merely legal conclusions; and 2) where there are well-pleaded factual

allegations, ‘assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief.’” Kivisto v. Miller, Canfield, Paddock & Stone, PLC, 413 F. Appx. 136, 138

(11th Cir. 2011) (unpublished) (quoting Am. Dental Assn. v. Cigna Corp., 605 F.3d 1283, 1290

(11th Cir. 2010)). That task is context specific and, to survive the motion, the allegations must

permit the court based on its “judicial experience and common sense . . . to infer more than the

mere possibility of misconduct.” Iqbal, 556 U.S. at 679. If the court determines that well-pleaded

facts, accepted as true, do not state a claim that is plausible, the claims are due to be dismissed.

Twombly, 550 U.S. at 570.

III.    Analysis

        In its Motion to Dismiss, Defendant argues that Plaintiff’s Complaint should be dismissed

because (1) it fails to allege facts demonstrating a plausible inference of race discrimination; and

(2) it fails to allege facts demonstrating a plausible inference of retaliation.2 (Doc. # 17). The court

addresses each argument, in turn, and concludes that Defendant’s Motion is due to be denied.

             A. Plaintiff’s Claim of Race Discrimination

        “Title VII provides that it is unlawful for an employer to discriminate against an employee

because of the employee’s race.” Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1246 (11th



        2
           Although Defendant does not waive any objection to whether Plaintiff satisfied all of the administrative
prerequisites under Title VII, it does not argue otherwise, and, for purposes of this Motion, the court will assume
Plaintiff met every administrative prerequisite before filing his complaint.

                                                        5
         Case 2:19-cv-00922-RDP Document 21 Filed 02/05/20 Page 6 of 11



Cir. 2015). “To state a race-discrimination claim under Title VII, a complaint need only ‘provide

enough factual matter (taken as true) to suggest intentional race discrimination.’” Id. (quoting

Davis v. Coca–Cola Bottling Co. Consol., 516 F.3d 955, 974 (11th Cir. 2008). Additionally, to

establish a prima facie case of race discrimination under Title VII based on circumstantial

evidence, a plaintiff may allege facts demonstrating that: “(1) he is a member of a protected class;

(2) he was qualified for the position; (3) he suffered an adverse employment action; and (4) he was

replaced by a person outside his protected class or was treated less favorably than a similarly-

situated individual outside his protected class.” Smith v. CH2M Hill, Inc., 521 F. App’x 773, 775

(11th Cir. 2013) (citation omitted). However, as the Supreme Court has made clear:

       [T]he elements of a McDonnell Douglas prima facie case constitute “an evidentiary
       standard” for evaluating the sufficiency of a plaintiff's circumstantial proof of
       discrimination, “not a pleading requirement.” In other words, Federal Rule of Civil
       Procedure 8(a) requires only a short and plain statement of the plaintiff’s claim,
       sufficient to give the defendant fair notice of what the plaintiff’s claim is, and, the
       grounds upon which it rests, and it does not require the plaintiff to plead a prima
       facie case of discrimination in order to survive a defendant’s motion to dismiss.

Caetio v. Spirit Coach, LLC, 992 F. Supp. 2d 1199, 1211 (N.D. Ala. 2014) (citing Swierkiewicz v.

Sorema, 534 U.S. 506, 510 (2002)); see Surtain, 789 F.3d at 1246.

       Here, Plaintiff -- an African-American male (i.e., a member of a protected class) -- claims

that he was demoted and suspended without pay as a result of an improper determination hearing

due to his investigation into the activities of Atkinson, Mayor Miller, and Pasvantis. (Doc. # 16 at

10, ¶ 43). Plaintiff has alleged facts demonstrating his experience and that he was qualified to

perform his work. He also has plausibly alleged that Defendant improperly considered his race

when deciding his discipline. In particular, he contends that a similarly situated employee, Jordan

Campbell -- a Caucasian male -- was not subject to discipline after receiving an allegedly

comparable citizen complaint. See Smith v. CH2M Hill, Inc., 521 F. App’x 773, 775 (11th Cir.



                                                 6
            Case 2:19-cv-00922-RDP Document 21 Filed 02/05/20 Page 7 of 11



2013). The court is not tasked with determining the adequacy of Plaintiff’s proposed comparator

or the facts surrounding the comparator’s situation at this stage of the litigation. Rather, the court

need only assess Plaintiff’s Amended Complaint to determine if he has alleged sufficient facts that

support a plausible claim of race discrimination. See Cobb v. Marshall, 481 F. Supp. 2d 1248,

1257 (M.D. Ala. 2007) (“In the employment discrimination context, a Title VII complaint is not

subject to a Rule 12(b)(6) dismissal merely because it fails to allege all of the facts needed to

support a prima facie case of discrimination.”) (citation omitted). The court is satisfied that, at this

stage, he has.3

        The court is satisfied that Plaintiff’s Amended Complaint gives Defendant “fair notice of

what the . . . claim is and the grounds upon which it rests,” Plaintiff’s race discrimination claim

may proceed. Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)); see

Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007) (“In deciding a Rule 12(b)(6)

motion to dismiss, courts view the allegations in the complaint in the light most favorable to the

non-moving party.”).

        a. Plaintiff’s Claim of Retaliation

        Title VII prohibits employers from retaliating against employees or applicants for

employment because an individual has opposed an unlawful employment practice under Title VII

“or because [an individual] has made a charge, testified, assisted, or participated in any manner in

an investigation, proceeding, or hearing under [Title VII].” 42 U.S.C. §§ 2000e–2(a), 2000e–3(a).

In order to sufficiently plead a Title VII retaliation claim, Plaintiff must plausibly allege that (1)

he engaged in statutorily protected conduct, (2) he suffered an adverse employment action, and (3)



        3
         The court recognizes that any dispute or disagreement over the sufficiency of the evidence or the adequacy
of comparator evidence is to be addressed at a later stage, such as in a Rule 56 motion.


                                                        7
         Case 2:19-cv-00922-RDP Document 21 Filed 02/05/20 Page 8 of 11



there was a causal link between the protected activity and the adverse action. Scott v. Sarasota

Doctors Hosp., Inc., 688 F. App’x 878, 883 (11th Cir. 2017) (citing Bryant v. Jones, 575 F.3d

1281, 1307-08 (11th Cir. 2009)).

        Here, the court concludes that, at this stage in the litigation, Plaintiff has plausibly pleaded

a claim of retaliation.

                1. Plaintiff Has Plausibly Alleged that He Engaged in Statutorily Protected
                   Conduct

        Title VII “recognizes two forms of protected conduct.” Clover v. Total Sys. Servs., Inc.,

176 F.3d 1346, 1350 (11th Cir. 1999). “An employee is protected from discrimination if (1) ‘he

has opposed any practice made an unlawful employment practice by this subchapter’ (the

opposition clause) or (2) ‘he has made a charge, testified, assisted, or participated in any manner

in an investigation, proceeding, or hearing under this subchapter’ (the participation clause).” Id.

(citing 42 U.S.C. § 2000e-(3)a). “[T]he protection afforded by [Title VII] is not limited to

individuals who have filed formal complaints, but extends as well to those . . . who informally

voice complaints to their superiors” under the opposition clause. Zarza v. Tallahassee Hous. Auth.,

686 F. App’x 747, 753 (11th Cir. 2017) (citing Rollins v. State of Fla. Dep’t. of Law Enforcement.,

868 F.2d 397, 400 (11th Cir. 1989)). However, certain actions, such as filing an EEOC charge,

clearly qualify as “statutorily protected activity” under the participation clause. Id.; see Scott v.

Sarasota Doctors Hosp., Inc., 688 F. App’x 878, 884 (11th Cir. 2017).

        Plaintiff’s Amended Complaint alleges that he filed a charge with the EEOC on August 24,

2018. (Doc. # 16 at ¶ 22). Filing an EEOC Charge is quintessential form of “participation,” and

squarely falls within the ambit of statutorily protected conduct. Therefore, Plaintiff has satisfied

this element at this stage of the litigation.




                                                   8
           Case 2:19-cv-00922-RDP Document 21 Filed 02/05/20 Page 9 of 11



                 2. Plaintiff Has Plausible Alleged that He Suffered an Adverse Employment
                    Action

          An adverse employment action is an action that “might have dissuaded a reasonable worker

from making or supporting a charge of discrimination.” Forbes v. City of N. Miami, 509 F. App’x

864, 867 (11th Cir. 2013) (quoting Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68,

126 S. Ct. 2405 (2006)) (internal quotation marks omitted). To be an “adverse employment action”

the action must impose a “materially adverse effect on the plaintiff.” Crawford v. Carroll, 529

F.3d 961, 973 (11th Cir. 2008).

          As a result of Plaintiff’s second determination hearing, Plaintiff suffered a four-day

suspension without pay and a revocation of authorization for outside work. The Eleventh Circuit

has held that:

          [A]s a matter of law, important conditions of employment include discharges,
          demotions, refusals to hire or promote, and reprimands. . . . In addition, any other
          conduct that ‘alters the employee’s compensation, terms, conditions, or privileges
          of employment, deprives him or her of employment opportunities, or adversely
          affects his or her status as an employee’ qualifies as an adverse employment action.

Akins v. Fulton Cty., Ga., 420 F.3d 1293, 1300 (11th Cir. 2005) (citing Gupta v. Fla. Bd. of

Regents, 212 F.3d 571, 587 (11th Cir.2000)) (quotation and citation omitted). A suspension and

deauthorization to do outside work plainly fit into the definition of “adverse employment action.”

The court concludes that Plaintiff has sufficiently alleged that he suffered an adverse employment

action.

                 3. Plaintiff Has Plausibly Alleged a Causal Link

          The Eleventh Circuit has construed the causal link “element broadly so that ‘a plaintiff

merely has to prove that the protected activity and the negative employment action are not

completely unrelated.’ ” Zarza, 686 F. App’x at 753 (quoting Goldsmith v. Bagby Elevator Co.,

513 F.3d 1261, 1278 (11th Cir. 2008) and Olmsted v. Taco Bell Corp., 141 F.3d 1457, 1460 (11th

                                                   9
        Case 2:19-cv-00922-RDP Document 21 Filed 02/05/20 Page 10 of 11



Cir. 1998)). The causal element may be satisfied by showing a close temporal proximity between

the protected activity and the adverse employment action. Thomas v. Cooper Lighting Inc., 506

F.3d 1361, 1364 (11th Cir. 2007). However, a close temporal proximity is insufficient if the

Defendant provides “unrebutted evidence” that the decision maker in the adverse employment

action was unaware of the protected activity. Brungart v. BellSouth Telecomms. Inc., 231 F.3d

791, 799 (11th Cir. 2000).

       Here, Plaintiff claims that, after he filed his Charge with the EEOC on August 24, 2018,

he had another determination hearing that resulted in a four-day suspension without pay and a

revocation of authorization for outside work. Plaintiff then supplemented his EEOC Charge and

appealed the discipline, after which Defendant proceeded to reduce Plaintiff’s suspension time so

that Plaintiff had no appeal rights. (Doc. # 16 at 14-15, ¶¶ 66-72). These actions, Plaintiff claims,

“were taken against Plaintiff in retaliation for Plaintiff’s filing of an EEOC charge against

Defendant,” which Defendant was aware of at all relevant times. (Id. ¶ 72). Treating the facts

alleged in the Amended Complaint as true, the court concludes that Plaintiff has sufficiently

alleged a causal link between his EEOC Charge and the disciplinary action. He has plainly stated

the facts which support his claim, and those facts plausibly allege a retaliation claim.

       Thus, as with his race discrimination claim, Plaintiff’s retaliation claim may proceed.

IV.    Conclusion

       For the reasons explained above, Defendant’s Motion to Dismiss (see Doc. # 8) is due to

be denied. An Order consistent with this Memorandum Opinion will be entered.




                                                 10
Case 2:19-cv-00922-RDP Document 21 Filed 02/05/20 Page 11 of 11



DONE and ORDERED this February 5, 2020.



                              _________________________________
                              R. DAVID PROCTOR
                              UNITED STATES DISTRICT JUDGE




                                 11
